Citation Nr: 1424189	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for an upper gastrointestinal (GI) disorder (claimed as throat problems) with dysphagia/esophageal dysfunction, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.  The Veteran served in combat in the Republic of Vietnam and was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection claims for bilateral hearing loss, tinnitus, and throat problems.  The Veteran submitted a notice of disagreement in July 2011; a statement of the case was issued in February 2012; and a VA Form 9 (substantive appeal) was received in March 2012. 

In July 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In August 2012, the Veteran's submitted additional evidence without a waiver. However, it was duplicative of evidence already in the Veteran's claims file (i.e., documents ongoing complaints/treatment of hearing loss, tinnitus, and other disorders).

The issue of entitlement to service connection for an upper GI tract disorder with dysphagia/esophageal dysfunction, to include as secondary to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was awarded the Combat Infantryman Badge and is presumed to have engaged in combat.

2. The Veteran experienced acoustic trauma in combat during active duty service.

3. The most probative evidence of record shows that the Veteran's bilateral hearing loss is not related to service, to include acoustic trauma sustained therein. 

4. The most probative evidence of record shows that the Veteran's tinnitus is not related to service, to include acoustic trauma sustained therein. 


CONCLUSION OF LAW

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letter dated in June 2010, prior to the rating decision on appeal. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at the personal hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claims. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal and the examination is adequate and sufficient upon which to decide the claims addressed herein. Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duties to the Veteran under 38 C.F.R. § 3.103(c)(2) have been met.  At the hearing, it was specifically discussed how the Veteran felt his exposure to acoustic trauma in-service result in hearing loss and tinnitus, and why it was felt that service connection was warranted.  The VLJ also specifically asked about evidence that might be relevant but not yet of record (such as early treatment for hearing loss, etc.).  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Here, the Veteran's hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Applicable Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Hearing loss qualifies as a chronic organic disease of the nervous system, and thus, presumptive service connection is warranted if the disability became manifest to a compensable level within one year of separation from service. See 38 C.F.R. § 3.309(a) (2013). 

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2013).  The United States Court of Appeals for Veterans Claims (Court) has noted, however, that "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Factual Background and Analysis 

In statements, to include the Veteran's testimony before the undersigned in July 2012, the Veteran has asserted that his current bilateral hearing loss and tinnitus disabilities are attributable to acoustic trauma from weaponry while serving in a combat role in Vietnam.  He specifically reported acoustic trauma from incoming rounds/artillery fire, mortars, and, in general, the sounds of war. See Board Hearing Transcript, pp. 6-8.  In support of this, the Veteran submitted a personal audio recording at the time of his July 2012 hearing; the recording, which was purportedly taped by the Veteran in October 1968 while he was serving in the Republic of Vietnam, generally depicted the types of noises he was exposed to there. See, e.g., Board Hearing Transcript, pp. 4-8.  

As an initial matter, with respect to current disability, an August 2010 VA audiological examination report confirms that the Veteran has a bilateral hearing loss (sensorineural) disability that meets the requirements set forth under 38 C.F.R. § 3.385.  With respect to tinnitus, the August 2010 VA audiological report, a July 2010 VA audiology assessment, and a March 2010 private treatment record (Dr. Garren) all confirm a current tinnitus diagnosis.  Thus, the current disability requirement as to hearing loss and tinnitus has been met in this case.

With respect to in-service disease or injury, service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus or hearing loss.  Audiometer findings were within normal limits upon both entrance and separation examination.  The Veteran expressly denied having hearing on his separation Report of Medical History.  Nevertheless, service records document that the Veteran was an infantryman and received the Combat Infantry Badge; the Board finds ample evidence that the Veteran engaged in combat during his service, and therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  Based on this, and coupled with the Veteran's competent testimony outlined above, noise exposure is conceded and deemed consistent with the circumstances of his service.  The remaining question for consideration is whether the Veteran's current hearing loss and tinnitus disabilities are related to such exposure.

In this case, the Veteran did not seek treatment immediately following his separation for either hearing loss or tinnitus, and there is no evidence of any hearing loss within one year of his military service.  As such, service connection cannot be established under the presumptive provisions set forth under 38 C.F.R. §§ 3.307, 3.309.  Indeed, the first post-service evidence of treatment for hearing loss and tinnitus/ringing in ears is not shown until 2004. See, e.g., Private Treatment Records dated in September 2004.  

Thereafter, VA and private treatment records show ongoing outpatient treatment for tinnitus and hearing loss.  In a July 2010 VA audiological assessment, the Veteran reported being in a mortar platoon in Vietnam for 364 days, and working in an auto body shop for 40 years following service.  He described long-standing, constant tinnitus and difficulty hearing in noisy situations.  

The Veteran also underwent a VA audiological examination in July 2010; it was noted that the claims file and medical records were reviewed.  The Veteran reported military noise exposure while in combat, as well as post-service occupational noise exposure (with hearing protection)while working in an auto body repair shop.  He also endorsed recreational noise exposure and occasional motorcycle use.  The Veteran reported that his tinnitus began "in the 1970's," but that its etiology was "unknown."  The VA examiner opined that the Veteran's current hearing loss and tinnitus were not caused by, or a result of military noise exposure.  The examiner's rationale for this negative etiology opinion was that comparison of the entrance audiological to separation audiological examination "does not reveal onset of hearing loss or a standard threshold shift in hearing in either ear at separation."  The examiner also noted that service treatment records were silent for complaints of tinnitus, and that tinnitus was most consistent with hearing loss and/or standard threshold shift in hearing, neither of which was present at separation.  

Based on the evidence of record, the Board finds that the most probative evidence of record is the July 2010 VA examination report.  That report, which was proffered by an audiologist (M.A., CCC-A), concluded that the Veteran's current bilateral sensorineural hearing loss and tinnitus were not due to his military noise exposure. The clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service medical records, comparison of his entrance and separation audio exams, and lay statements.  The Board has accorded the opinion significant probative value. Bloom v. West, 12 Vet. App. 185 (1999).  Significantly, the record does not contain any opinions which contradict those findings of the July 2010 VA examiner.  

The Board observes that the Veteran has provided testimony as to having experienced difficulty hearing or ringing in his ears during service and after his discharge (but not continuously and not within his first post-service year). Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Veteran is competent to report on such matters and the Board can find no reasons to doubt the credibility of such statements to this extent only.  However, sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  While the Veteran is competent to report that he experienced diminished hearing or ringing in his ears in-service and at some point after service, he is not competent to diagnose himself with hearing loss disability, or to attribute any hearing loss to a specific cause because the diagnosis of the various types of hearing loss and determining the etiology is a determination that is medical in nature. Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's opinion regarding the presence or etiology of sensorineural hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection for sensorineural hearing loss. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Significantly, not even the Veteran himself has asserted that his hearing problems have been continuous since service.  See July 2012 Hearing Transcript.  In this regard, during his hearing before the undersigned, he testified that he did not take note of his symptoms until "later on in life" (see p. 11), that he could not remember "any particular instance" of hearing problems in his first post-service year (see pp. 13-14), and that he finally noticed prominent hearing loss in the mid 1970's or early 1980's (see p. 15).  Based on the aforementioned (and uncontradicted) statements, the Veteran cannot avail himself of the provisions set forth under 38 C.F.R. § 3.303(b), which address chronicity and continuity of symptomology for chronic diseases. See also 38 C.F.R. §  3.309.  In this regard, and as noted above, tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology.

Even assuming, arguendo, that the Veteran had reported continued symptoms of hearing loss since his discharge from service, the Board finds more probative the fact that he did not report any such difficulties upon separation examination, and that the medical records do not demonstrate that he sought evaluation of hearing until more than 35 years elapsed after his service discharge.  In this regard, a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of hearing loss or tinnitus in service, or in the immediate years following discharge, or until passage of at least three decades, is against the Veteran's claims for service connection.

In sum, the preponderance of the evidence is against the claims.  The most probative evidence of record (i.e., the July 2010 VA audiological examination report/opinion) establishes that it is less likely than not that a current bilateral hearing loss or tinnitus was incurred in service (to include noise exposure), or manifested to a compensable degree within one year following separation from service.  Additionally, for the reasons detailed above, the evidence is not in equipoise.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss and tinnitus is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to service connection for an upper GI disorder, with dysphagia/esophageal dysfunction (claimed as throat problems).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this regard, a VA examination addressing the etiology of the claimed throat/upper GI disorder is in order in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) ; see also McLendon, 20 Vet. App. at 83. The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83  . 

In this case, at his July 2012 hearing before the undersigned, the Veteran testified that his throat symptomology began in-service (in the form of pharyngitis, sore throat, etc.) and that he has experienced near-continuous throat symptoms since service.  

A December 1967 service treatment record (STR) reflected complaints of pain in the throat, with a diagnosis of bacterial bronchitis.  A November 1968 STR shows complaints of a sore throat; the diagnosis was mild pharyngitis.  A March 1969 STR shows a diagnosis of tonsillitis.  An April 1969 STR reflects complaints of a sore throat.  The Veteran's October 1969 separation Report of Medical History noted that he checked "yes" as to having ear, nose or throat trouble.  His separation Report of Medical Examination indicated an abnormal clinical evaluation of the mouth and throat, noting "enlarged right tonsils."  

Post-service private treatment records, dated from 2004 to the 2010, reflect diagnoses laryngopharyngeal reflux, gastroesophageal reflux, dysphagia, distal esophageal dysmotility, hiatal hernia, and globus, and complaints of difficulty swallowing, voice changes, chronic clearing of throat, frequent hoarseness, chronic sore throat.   

Here, there is evidence of in-service treatment for throat symptoms; evidence of current throat/esophagus/upper GI tract diagnoses; and competent statements from the Veteran to the effect that he has experienced throat problems near-continuously since service.  The Board finds the Veteran's statements in this regard meet the low threshold for VA's duty to assist by providing a VA examination. Id. Thus, the RO should provide the Veteran with a VA examination addressing the etiology of his claimed throat/esophagus/upper GI tract disorder. 

The Veteran also claims that his throat/esophagus/upper GI tract disability is the result of his service in Vietnam, including as due to exposure to Agent Orange.  The Veteran's personnel records show/it is not in dispute that he served in Vietnam; therefore, he is presumed to have been exposed to Agent Orange/herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii).  Although none of the Veteran's currently diagnosed disorders of the throat/esophagus/upper GI tract have been recognized [by V.A.] as related to herbicide/Agent Orange exposure, a claimant is not precluded from establishing service connection for the disability as due to Agent Orange exposure by proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, this aspect of the Veteran's claim should also be addressed by the VA examiner as indicted in the directives below. 

Lastly, the Board notes that the Veteran submitted additional private treatment records in August 2012 without a waiver of RO consideration.  However, as the claim is being remanded anyway, the RO will have the opportunity to review the newly submitted evidence without prejudice to the Veteran.


Accordingly, the case is REMANDED for the following action:

1. Secure for the record copies of the complete updated clinical records of all private evaluation or treatment the Veteran has received for the disability at issue, including treatment received from Dr. Kurt Garren.  The Veteran should provide any releases necessary for VA to secure any private records of such treatment or evaluation.

If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

2. Secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for the disability at issue. 

3. Thereafter, arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of any upper GI tract, throat, and/or esophageal disorders found to be present.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should address the follow:

a. Identify all current disorders of the upper GI tract, esophagus, and throat noting that the Veteran has diagnoses that include: laryngopharyngeal reflux, gastroesophageal reflux, dysphagia, distal esophageal dysmotility, hiatal hernia, and globus.

b. Is it at least as likely as not (a 50 % or better probability) that any disorder of the throat, esophagus, and/or upper GI tract identified in section (a) above is related to his service, to include as due to exposure to Agent Orange therein.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The discussion should specifically include comment on the significance (if any) of the Veteran's treatment for sore throat complaints and diagnoses of pharyngitis in-service. 

4. Thereafter, readjudicate the claim for entitlement to service connection for a throat disorder.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


